Case 1:06-cr-00748-LAK Document 110 Filed 08/02/21 Page 1 of 2

 

 

 

 

 

 

-|| USDC SDNY
| DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK i DOC #:.
Shlndieiiebiii eee °DATE FILED
UNITED STATES OF AMERICA, __ :
-apainst- 06-cr-0748 (LAK)
MARIA MAXIMO,
Defendant,

ORDER ON MOTION FOR SENTENCE
REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
Lewis A. KAPLAN, District Judge.

Upon. motion of the defendant for a reduction in sentence under 18 U.S.C. §
3582(c)(1)(A), and after considering the factors provided in 18 U.S.C. § 3553(a) and the applicable
policy statements of the Sentencing Commission, it is hereby

ORDERED, that the motion is granted to the extent that

1, Defendant’s previously imposed sentence of imprisonment of 210 months is
reduced to time served.

2. This order is stayed for up to.28 days in order or until such earlier date as the
following conditions all are satisfied:

(a) _ Verification of defendant’s proposed residence with Connie St. Louis,
the location of which is contained in a sealed exhibit to this order, and the provision of that
location to the Probation Office in the proposed district of residence.

(b) Verification of the availability to defendant immediately following

her release of kidney dialysis treatment within reasonable distance of the ptoposed residence,

 
Case 1:06-cr-00748-LAK Document 110 Filed 08/02/21 Page 2 of 2

2

(c) Procurement and verification of Medicare, Medicaid or other means
of financing kidney dialysis treatment and other necessary medical care for the defendant
following her release.

(d) Procurement of a cellular telephone for use by defendant upon her
release for the puprose of remaining in communication with the Probation Office in the
district of her residence.

(e) The making of appropriate travel arrangements to the proposed place
of residence and of any other arrangements necessary to her safe release.

The defendant shall be released upon the satisfaction of the foregoing conditions provided it is safe
for the defendant to travel. If more than 28 days are needed to satisfy these conditions, the parties
shall notify the court and show cause why the stay should be extended.

3. Under 18 U.S.C. § 3582(c)(1)A), the defendant shall serve a special term of
supervision release equal to the unserved portion of the original term of imprisonment. The
defendant’s previously imposed conditions of supervised release and the following additional
conditions shall apply to this special term of supervision:

(a} Defendant shall reside at the proposed residence with Ms. St. Louis

unless otherwise permitted by this Court.

(b) Defendant shall remain accessible to the Probation Office via cellular

telephone and shall report to said office as it may require.

Dated: August 2, 2021

 

United States District Judge

 
